Citation Nr: 0935564	
Decision Date: 09/21/09    Archive Date: 10/02/09	

DOCKET NO.  05-30 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder. 

2.  Entitlement to service connection for residuals of an 
ankle injury. 

3.  Entitlement to service connection for residuals of a leg 
injury.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
VARO in San Diego, California, that denied entitlement to the 
benefits sought.

In a decision dated in September 2007, the Board denied 
entitlement to service connection for each of the 
disabilities at issue.  The Veteran and his representative 
appealed the determination to the United States Court of 
Appeals for Veterans Claims (Court).  A Joint Motion for an 
Order vacating and remanding the Board decision in September 
2007 was agreed to in February 2009.  The motion was granted 
by Order dated in February 2009.  The case was remanded to 
the Board for adjudication consistent with the Joint Motion.  
The Board is in turn REMANDING to the RO by way of the 
Appeals Management Center in Washington, D.C.  VA will notify 
the Veteran should further action be required.


REMAND

In an October 2003 application for disability benefits for 
leg and ankle disabilities and depression, the Veteran 
indicated that he was receiving Social Security disability 
benefits.  In a communication dated later that month, he 
reported that his private physician's opinion concerning his 
disabilities and depression was the basis for his award of 
disability benefits from the Social Security Administration.  
The Board notes Social Security Administration decisions are 
not controlling for VA purposes, but they are pertinent to 
the adjudication of the claim for VA benefits and VA has a 
duty to assist the Veteran in gathering such records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (VA 
has a duty to obtain Social Security records when it has 
actual notice that the Veteran is receiving Social Security 
benefits).

In October 2003, the Veteran also reported that he received 
treatment from a Dr. Steven DeWitt and had undergone an 
examination by a Dr. Belcher.  He reported that he was 
accorded a physical examination by Dr. DeWitt in August 2003.  
He gave Dr. DeWitt's address as Kona Community Clinic.  He 
did not provide the complete mailing address for that 
facility.  He also stated that he recently had had an 
examination by Dr. Belcher in Hilo.  He did not provide an 
address for Dr. Belcher.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting an applicable presumptive period for 
which the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; but 
(4) there is insufficient competent medical evidence on file 
for VA to make a decision on the claim.  

In order to accurately address the onset of the Veteran's 
current disabilities, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The Veteran should be asked to 
provide specific information with regard 
to any health care professionals or 
others with knowledge of his reported 
ankle, leg, and psychiatric disabilities 
from the time of separation from service 
until the recent past.  The Veteran 
should be asked whether he was told by 
any health care professional that any 
current psychiatric disability, ankle 
disability, or leg disorder is related to 
his active service.  Of particular 
interest is the specific mailing address 
of Dr. Belcher in Hilo, Hawaii, and Dr. 
Steven DeWitt at the Kona Clinic in 
Hawaii.  The Veteran should provide more 
specific addresses with regard to these 
two physicians and VA should make every 
effort to contact the physicians to 
obtain any information with regard to 
their recollections of reported treatment 
of the Veteran in 2003.

2.  The Veteran should also be contacted 
to ascertain when he applied for Social 
Security disability benefits.  After 
gathering this information, the Social 
Security Administration should be 
contacted and asked to provide a copy of 
the decision concerning the Veteran's 
claim for disability benefits.  Any 
medical records utilized in the award of 
Social Security disability benefits 
should likewise be requested.  Once 
obtained, all such information and 
records should be made a part of the 
Veteran's claims folder.

3.  The Veteran should then be afforded 
VA psychiatric and orthopedic 
examinations in order to determine the 
exact nature and etiology of his claimed 
depressive disorder, ankle disability, 
and leg disability.  The examiners should 
review the entire claims file.  The 
claims file and a copy of this REMAND 
must be provided to the examiners for 
review in conjunction with the 
examinations.  Each examiner should 
provide an opinion regarding whether it 
is more likely than not (i.e., 
probability of greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent) or less likely 
than not (i.e., probability of less than 
50 percent), that any current psychiatric 
disability, ankle disability, and/or a 
leg disability is related to the 
Veteran's active service.  Any opinion 
expressed by the examiners should be 
accompanied by a complete rationale.  If 
the examiner cannot provide an opinion 
without resort to speculation, this 
should be so indicated and the reasoning 
why should also be provided.  

4.  Thereafter, VA should review the 
claims for service connection for a 
depressive disorder, an ankle disability, 
and a leg disability.  Should the 
benefits sought on appeal not be granted 
to the Veteran's satisfaction, he and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be afforded an opportunity for 
response.  Then, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The purpose of this REMAND is to insure a complete record for 
appellate review and to assist the Veteran with the 
development of evidence in connection with his claims.  The 
Board intimates no opinion, either legal or factual, as to 
any final outcome warranted.  The Veteran is advised that 
failure without good cause to report for any scheduled 
examination could result in a denial of his claims.  
38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



